Case: 12-30419       Document: 00512346030         Page: 1     Date Filed: 08/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 19, 2013
                                     No. 12-30419
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

WILLIE GROSS, JR.,

                                                  Plaintiff-Appellant

v.

NEWELL NORMAND, Jefferson Parish Sheriff in his official capacity; GARY
COOK, Lieutenant, in his individual capacity and official capacity as lieutenant
for sheriffs office; H. SYLVE, Shift Sergeant; LOUIS ANCAR, Deputy; T.
KELLY, Deputy; C. EMMANUEL, Deputy; L. GRANDSART, Deputy; A.
FARRIS, Deputy; E. USSIN, Deputy; B. COHEN, Deputy; C. SIMMONS,
Deputy; K. CALCAGNO, Deputy; A. MATHERNE, Deputy; S. JOHNSON,
Deputy,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CV-446


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Proceeding pro se and in forma pauperis, Willie Gross, Jr., Louisiana
prisoner # 130126, filed a 42 U.S.C. § 1983 complaint and appeals from the
district court’s order that stayed his claims concerning the destruction of his

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30419      Document: 00512346030      Page: 2    Date Filed: 08/19/2013

                                   No. 12-30419

legal materials and that dismissed his other claims. “This Court must examine
the basis of its jurisdiction, on its own motion, if necessary.” Mosley v. Cozby,
813 F.2d 659, 660 (5th Cir. 1987).
      Our jurisdiction is limited to appeals from “final decisions of the district
courts.” 28 U.S.C. § 1291. Under Federal Rule of Civil Procedure 54(b), a
decision that adjudicates fewer than all the claims may be considered on appeal
if the district court expressly determines that there is no just reason for delay
and expressly directs entry of judgment.           A district court satisfies the
requirements for entering an order of final judgment under Rule 54(b) “[i]f the
language in the order appealed from, either independently or together with
related portions of the record referred to in the order, reflects the district court’s
unmistakable intent to enter a partial final judgment under Rule 54(b) . . . .”
Kelly v. Lee’s Old Fashioned Hamburgers, Inc., 908 F.2d 1218, 1220 (5th Cir.
1990) (en banc).
      The district court’s order does not indicate that the district court intended
for it to be a partial final judgment under Rule 54(b). See id. Accordingly, this
court is without jurisdiction, and the appeal is dismissed.
      APPEAL DISMISSED.




                                          2